                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JOSEPH FRANKLIN SMITH                             §

VS.                                               §                 CIVIL ACTION NO. 1:16cv527

UNITED STATES OF AMERICA                          §

                                    ORDER OF DISMISSAL

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Keith F. Giblin. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of such action, has been

presented for consideration, and no objections thereto having been timely filed, the court is of the

opinion that the findings and conclusions of the Magistrate Judge are correct and adopts same as the

findings and conclusions of the court.

       Furthermore, movant is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to
proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       Here, movant has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by the movant are not novel and

have been consistently resolved adversely to his position. In addition, the questions presented are

not worthy of encouragement to proceed further. Therefore, movant has failed to make a sufficient

showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

appealability shall not be issued.

       It is therefore ORDERED that the Motion to Vacate, Set Aside or Correct a Sentence

pursuant to 28 U.S.C. § 2255 is DISMISSED with prejudice. All motions not previously ruled on

are DENIED.


             .    SIGNED this the 31st day of January, 2020.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE




                                                  2
